Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 09, 2015

The Court of Appeals hereby passes the following order:

A15D0449. TANNER MEDICAL CENTER, INC. et al. v. VEST NEWNAN,
    LLC et al.

      The Georgia Department of Community Health denied Vest Newnan, LLC’s
application for a certificate of need to establish an inpatient psychiatric hospital in
Coweta County. Vest Newnan, along with Coweta County and the City of Newnan,
petitioned for judicial review in the Superior Court of Coweta County. Tanner
Medical Center, Inc. and three other respondents moved to transfer venue to the
Superior Court of Fulton County. The Superior Court of Coweta County denied the
motion, and the respondents filed this application for discretionary appeal. We,
however, lack jurisdiction.


      A trial court’s ruling on a motion to transfer venue is not a final judgment;
“thus, it is subject to the procedures governing interlocutory appeals.” Mauer v.
Parker Fibernet, LLC, 306 Ga. App. 160, 161 (701 SE2d 599) (2010); see also Patel
v. Ga. Power Co., 234 Ga. App. 141 (2) (505 SE2d 787) (1998). Accordingly, to
obtain review of the denial of their motion, respondents were required to comply with
OCGA § 5-6-34 (b), including obtaining a certificate of immediate review from the
superior court. Patel, supra; Griffith v. Ga. Bd. of Dentistry, 175 Ga. App. 533 (333
SE2d 647) (1985). Although respondents have applied for discretionary review, “[t]he
discretionary appeal statute does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-
34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Respondents’
failure to comply with the interlocutory appeal procedures deprives of us of
jurisdiction to consider this discretionary application, which is hereby DISMISSED.


      We are aware that nine days after denying respondents’ motion for change of
venue, the superior court entered a final ruling in favor of Vest Newnan, the county,
and the city. That subsequent ruling does not alter our jurisdictional analysis, as the
fact remains that this application was filed from an interlocutory order. See Anthony
v. Anthony, 236 Ga. 508 (224 SE2d 349) (1976) (dismissing direct appeal from
interlocutory order denying “plea to jurisdiction,” even though final judgment was
entered shortly thereafter); see also Richardson v. General Motors Corp., 221 Ga.
App. 583 (472 SE2d 143) (1996).


      We also note that respondents have filed a separate application for
discretionary appeal from the superior court’s final ruling. See Case No. A15D0463.
If that application is granted, then respondents will be entitled to challenge in the
ensuing appeal all prior rulings in the case “without regard to whether the . . . ruling
. . . was final.” OCGA § 5-6-34 (d); see also Paulding County v. Morrison, 316 Ga.
App. 806, 809 n.15 (728 SE2d 921) (2012).

                                        Court of Appeals of the State of Georgia
                                                                             07/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.